Wade, O. J.
1. The evidence made out a case of justifiable homicide or of murder, and the court therefore erred in instructing the jury as to the law of voluntary manslaughter.
2. The exception taken to certain remarks of counsel for the State need not be considered, since the case must be retried, and it is not reasonable to suppose that the remarks complained of, which were withdrawn by counsel, will be repeated. The remaining exceptions are without merit. Judgment reversed..

George and Luke, JJ., concur.